4

Case 18-50410 Doc192 Filed 05/01/19 Pagei1of5

t

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF NORTH CAROLINA
WINSTON-SALEM DIVISION

IN RE:
GREATER CLEVELAND AVENUE CASE NO. 18-50410 C-11
CHRISTIAN CHURCH
CHAPTER 11
DEBTOR
MOTION TO MODIFY PLAN

COMES NOW Greater Cleveland Avenue Christian Church (“Debtor”), by and
through undersigned counsel, and moves the court to permit the modification of the
Debtor’s confirmed chapter 11 plan and shows as follows: °

1. This chapter 11 case was filed on April 19, 2018. A plan of reorganization
(“Plan”) was confirmed on February 22, 2019. That Plan has not yet been consummated.

2. 11 USC § 1127(b) states that “The proponent of a plan or the reorganized
debtor may modify such plan at any time after confirmation of such plan and before
substantial consummation of such plan, but may not modify such plan so that such plan
as modified fails to meet the requirements of sections 1122 and 1123 of this title. Such
plan as modified under this subsection becomes the plan only if circumstances warrant
such modification and the court, after notice and a hearing, confirms such plan as
modified, under section 1129 of this title.”

3. The Debtor proposes to modify the Plan by replacing paragraph 1.8c of the
Plan with the following:

The allowed secured claim of Apex Bank in the amount of $3,300,299.35 shail
be paid in full pursuant to the following terms beginning on June I, 2019:

a) Claim amount: $3,300,299.35 . :
b) Interest rate: 6%

- ¢) Amortization period: 20 years
d) Monthly payment amount (not including taxes or insurance):
$23,644.37
e) Maturity date: June I, 20122

All other terms and conditions of the original loan documents, deed of trust, and Plan
not otherwise altered by this modification, shall remain in full force and effect.

4. The circumstances that warrant such a modification are as follows:

 
Case 18-50410 Doc192 Filed 05/01/19 Page 2of5

a. The Debtor has obtained an additional source of revenue by leasing
space to Blue Green Academy beginning in August 2019. This will
generate between $10,000 and $15,000 per month for the Debtor,
making it able to service the loan at a market rate.

b. The confirmed Plan’s treatment of general unsecured creditors was
based on the belief that, should the Debtor be required to vacate the
Property, it would nonetheless be able to pay all creditors in full from
its continued operations at another location. The Debtor no longer
believes that to be the case, understanding now that only by continuing
to hold services in its current facility will be able to pay its unsecured
creditors in full.

c. The confirmed Plan was one that was reached consensually by
granting to Apex Bank terms very favorable to it, albeit ones that the
Debtor believed at the time it could meet. Circumstances have
changed, however, and the Debtor should be given the opportunity to
propose a Modified Plan confirmable under 1129(b), where Apex
Bank’s dissenting voice could be overridden by an unsecured class
intent on protecting its interests.

5. Furthermore, this altered treatment of Apex Bank’s claim does not result
in the Modified Plan being in contradiction of sections 1122 or 1123. Likewise,

the Debtor is prepared to offer testimony at the hearing on this, motion sufficient
to satisfy the requirements of section 1129.

WHEREFORE, the debtor prays the Court as follows:

1. That the Plan be modified in the manner prescribed in paragraph 3, above;
2. That a hearing on this motion be scheduled for May 22, 2019; and

3. For such other and further relief as the court deems just and proper.
Dated: May 1, 2019

SASSER LAW FIRM

/s/Philip Sasser
Philip Sasser, NC Bar No. 38479

2000 Regency Parkway, Suite 230
Cary, NC 27518

Tel: 919.319.7400

Fax: 919.657.7400
Email:Philip@sasserbankruptcy.com

 
Case 18-50410 Doc192 Filed 05/01/19 Page 3of5

 

CERTIFICATE OF SERVICE

This is to certify that a copy of the foregoing Motion was served on the entities listed
below at their last known address with sufficient postage thereon, or, if such interested party is
an electronic filing user, by serving such interested party, electronic transmission, pursuant to
Local Rule 5005-4(9){b).

Bankruptcy Administrator
Served Electronically

All Creditors on the Attached Mailing Matrix

Greater Cleveland Avenue Christian Church

Attn: Bishop McCarter -
5095 Lansing Avenue Drive

Winston-Salem, NC 27105

Dated: May 1, 2019
SASSER LAW FIRM

/s/Travis Sasser

Travis Sasser, NC Bar No. 26707
2000 Regency Parkway, Suite 230
Cary, NC 27518

Tel: 919.319.7400

Fax: 919.657.7400

 
Case 18-50410 Doc192_ Filed 05/01/19

PRA Receivables Nanagemant, LLC
PO Box 41021
Norfolk, VA 23541-1021

Allman Spry Davia Leggett & Crumpler, PA
P.O. Drawer 5129
Winston Salem, HC 27113-5129

Apex Bank

Attn: Matthew D Daniels

aa registered agent

430 Montbrook Lane, Ste.207-208
Knoxville, IN 37919-2705

Apple Financial Services

DBA Welle Fargo Vendor Financial Service
1010 Thomas Edison Blvd 8H

Cedar Rapids, TA 52404-8247

Canteen Refreshment Services
P.O. Box 417632

Service #: 336-724-6327
Boston, MA 02241-7632

Daniel C. Bruton

Bell Davie & Pitt, PA

PO Box 21029

Winston-Salem, NC 27120-1029

Eric L. Menken, Inc.
P.O. Box 996
Faith, NC 29041-0996

Internal Revenue Servica
P.O. Box 7346
Philadelphia, PA 19101-7346

Landscape Solutions
809 Parliament Street
High Point, NC 27265-2145

Apex Bank

c/o C. Ray Herron

430 Montbrook Lane

Suite 208

Knoxville, Tn 37919-2705

Winston-Salen
226 §, Liberty Street
Winston-Salem, NC 27101-5286

Apex Bank
430 Montbrook LS, Ste 208
Knoxville, TN 37919-2705

Apex Bank

Attn: Officer/Director
102 E Main Street
Camden, TN 38320-1726

(p)EB AND 7
PO BOX 1847
WILSON NC 27894-1847

ClubCom, LLC
8 Penn Center West, Ste. 100
Pittsburgh, PA 15276-0137

De Lage Landen Financial Services
FO Box 41602
Philadelphia, PA 19101-1602

Forsyth County Tax Collection
P.O. Box 82
Winston Salem, WC 27102-0082

deff Sessions

Attorney General of US
US Dept. of Justice

950 Pennsylvania Ave NW
Washington, DC 20530-0009

NC Department of Revenue
P.O. Box 1168
Raleigh, NC 27640-0001

Page 4 of 5

Greater Cleveland Avenue Christian Church
P.O. Box 20245
Winston Salem, NC 27120-0245

ADT Security Services
3190 § Vaughn Way
Aurora, CO 80014-3512

Apex Bank

Attn: C, Ray Herron

430 Hontbrook Lane
Suite 208

Knoxville, TN 37919-2705

Apple Financial
P.O. Box 310599
Des Moines, IA 50331-0599

Blanco Tackabery & Matamoros, PA
Attn: George B. Hollodick

110 §. Stratford Road, Stuite 500
Winston Salem, NC 27104-4244

Credit Bureau
B.O, Box 26140
Greensboro, NC 27402-6140

Employment Security Commission
BO. Box 26504
Raleigh, NC 27611-6504

Greater lst United Chruch, Inc.
1405 Deep River Road
High Point, NC 27265-3467

Johnson Controls Security Solutions, LLC
10405 Crosspoint Blvd.
Indianapolis, IN 46256-3323

(p) NEC FINANCIAL SERVICES
250 PERLE AVE

STE 704

SADDLE BROOK RJ 07663-5088
Case 18-50410 Doc192 Filed 05/01/19 Page 5of5

North State
FO Box 612
High Point, NC 27261-0612

Stanley F. Dean

Substitute Trustee

844 W. Fourth Street
Hinston Salem, NC 27101-2502

Tyco Integrated Security, LLC
10405 Crosspoint Blvd.
Indianapolis, IN 46256-3323

United States Attonrey's Office
Civil Process Clerk

Middle District of NC

if1 8. Edgeworth Street--4th Floor
Greensboro, NC 27401-6045

BRET
P.O, Box 699
Wilson, NC 27894

Office Depot Credit Card Plan
B.Q. Box 653054
Dallas, TH 75265-3054

Synchrony Bank

c/o PRA Receivables Management, LLC
®O Box 41921

Norfolk, VA 23541-1021

U.S. Bank, WA. d/b/a 0.9. Bank Equipment Fi
1310 Madrid Street
Marshall, MN 56258-4099

Byron Clark

BMC Income Tax and Financial Services
2005 Ames Boulevard

Marrero, LA 70072-4719

William P. Miller
Bankruptcy Administrator
101 South Edgeworth Street
Greensboro, NC 27401-6024

NEC FINANCIAL SERVICES
250 PELE AVE, STE 704
STE 704

SADDLE BROOK, NJ 07663

SYNCB/Sam's Club DC
P.O. Box 965036
Orlando, FL 32896-5036

Terminix Company

Central Accounting Office
P.G. Box 14009
Greensboro, NC 27415-4009

Us Bank Equipment Finance
1310 Madrid Street, Ste. 181
Marshall, Ml 56258-4099

Samantha K. Brumbaug Brumbaugh

Ivey, McClellan, Gatton & Talcott, LLP
PO Box 3324

Greensboro, NC 27402-3324

(d)NEC Financial Services, LLC
24169 Network Place
Chicago, IL 60673
